DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 7/21/2022
Applicant’s Amendments correct the previous informalities, and therefore the claim objections of record are withdrawn.
Applicant’s Amendments place the claims in condition for allowance, for the Reasons described below.
Allowable Subject Matter
Claims 16-24, 26, and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 16-18 and 30-31 remain allowed for the reasons set forth in the previous Office Action filed 4/21/2022.
Regarding claims 19, 20, and 22 respectively, closest prior art of record Macdonald (US 5020324) is silent regarding “wherein, in a second switching condition of the four switching conditions, a first port (A) of the four ports is connected to a third port (P) of the four ports, and a second port (B) of the four ports is connected to a fourth port (T) of the four ports, wherein, in a third switching condition of the four switching conditions, the first port (A), the second port (B), and the fourth port (T) are connected to one another, and the third port (P) is disconnected from the first port (A), the second port (B), and the fourth port (T), wherein, in a fourth switching condition of the four switching conditions, the first port (A) is connected to the fourth port (T), and the second port (B) is connected to the third port (P)” in the context of the claims. 
This isolated feature is taught by previously cited Peterson (US 20170159678). However, Peterson is silent regarding various intervening limitations. Furthermore, it would not be obvious to modify Macdonald and Peterson to alleviate its deficiencies as it would dramatically change the intended operation. 
	Claims 21 and 23 are allowed by virtue of their dependency on claims 20 and 22.
Regarding claim 24, closest prior art Macdonald is silent regarding “wherein:
a first port of the four ports is connected to a first pressure chamber of the actuator;
a second port of the four ports is connected to a second pressure chamber of the actuator;
a third port of the four ports is connected to a pressure supply line of the hydraulic system; and
a fourth port (T) of the four ports (A, B, P, T) is connected to a reservoir (HT) of the hydraulic system (HY).” Furthermore, it would not be obvious to modify MacDonald to teach this limitation, as it would amount to using the valve of MacDonald in a different system and for a different purpose (different inputs/outputs for fluid of the valve). 
This isolated feature is taught by previously cited Peterson (US 20170159678). However, Peterson is silent regarding the valve pocket of intervening claim 24. Furthermore, it would not be obvious to modify Peterson to alleviate its deficiencies as it would dramatically change the intended operation. 
Claim 26 is also allowable by virtue of its dependency on claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753